Title: Mary Smith Cranch to Abigail Adams, 10 October 1784
From: Cranch, Mary Smith
To: Adams, Abigail



My dear Sister
Braintree october 10th 1784

When I return’d from Haverhill I hurry’d over a very incorrect Scrowl, being as I thought very much in danger of not geting it on board Capt. Scott before he saild, but here is Mr. Tyler just return’d from Boston and tells me he will not Sail till Teysday. I dont Love to have Letters lay by so. They will seem such old things when you get them that half their value will be lost. Mr. Tyler has receiv’d another Letter from Mr. Adams and one from Cousin with her Picture which we think is very well done and a pretty good likness but I had rather see the original Dear Girl. You must return with her as soon as you possibly can and make us all happy. Braintree has lost all its charms for me. How sweetly did we live Oh thou dear Companion of my Infant days. In afflictions darkest night thou hast been my greatest human support and the debt remains yet unpaid. Tell me my sister how I shall discharge it?
I greatly rejoice with you that after so long an absence you have once more met the Friend of your Heart. How does he look? Not a year older now than when he left us I dare say, now he has found his best Friend. Your letters have put us all into such fine spirits that we are the most agreable Companions to each other in the world. I hope we shall remain such, but we are changable mortals you know. I last night receiv’d a Letter from sister Shaw. She is better and your Letters have done not a little towards restoring her. Cousin Charles return’d last Thursday. It felt a little like coming home. We did every thing in our power to make it appear so to him. Tommy does not seem to wish to come without he can see Mama. Mrs. Hall and Suky din’d with me last Friday. Your Brother and Miss Polly drank Tea with me. You would be surpriz’d to see how much Flesh your Mother has gather’d. She told me she had been dreaming that she was so Fat that she could not move herself. She really seem’d concern’d about it. My little Favourite Boylstone was to see me yesterday and brought me a letter for you. He is going to board in the upper Parish to attend Mr. Porters Schoole. If ambition and deligince united with genious will make a great Man, he promises fair to be one. Cousin Charles has examin’d him, and says he is surpriz’d at the rapid progress he has made in his studies. He told me he design to catch cousin Tom, and enter colledge with him.
I suppose you are now in Paris. Where ever you are write to me as often as you can. I shall do so by every vessel that I can hear off, by the Marquis you may be sure. Adieu my dear Sister.

M C

